Citation Nr: 9911534	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for schizophrenia, 
schizo-affective type, currently evaluated as 50 percent 
disabling.

2. Entitlement to compensation benefits for residual head 
trauma under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from October 1943 to October 
1944.   

This matter was last before the Board of Veterans' Appeals 
(Board) in December 1994, on appeal from a January 1990 
rating decision of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
1994, the Board remanded the appellant's claim of entitlement 
to an increased evaluation for schizophrenia to the RO for 
the conduct of a VA psychiatric examination.  

In the Board's December 1994 remand, the RO was directed to 
clarify whether the appellant desired further review of an 
August 1991 rating decision denying compensation benefits 
under 38 U.S.C.A § 1151 for the residuals of an asserted head 
trauma, claimed to have been sustained while the appellant 
was hospitalized at a VA medical facility.  

In October 1996 the RO affirmed the denial of entitlement to 
an increased evaluation for schizophrenia, schizo-affective 
type.

In October 1998 the RO affirmed the denial of entitlement to 
compensation benefits for residual head trauma under 
38 U.S.C.A. § 1151.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to compensation benefits for the 
residuals of a head trauma is addressed in the remand portion 
of this decision.


FINDING OF FACT

The appellant's psychiatric disorder results in reduced 
reliability and productivity due to periodic anxiety attacks 
and disturbances of mood, and is productive of not more than 
considerable social and industrial impairment.




CONCLUSION OF LAW

The criteria for an evaluation in excess of a 50 percent 
evaluation for schizophrenia, schizo-affective type, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.132. Diagnostic Code 9205 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.7, 4.130; Diagnostic Code 
9205; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996.    


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The degree of impairment  resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); See Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  See    Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual background

By rating decision dated in November 1944, service connection 
was granted for a psychosis, rated analogous to a manic-
depressive disorder and a 50 percent disability evaluation 
was assigned.  By decision dated in August 1973, the Board 
granted a 50 percent disability rating for a nervous 
disorder.  

The appellant's current claim for an increased disability 
rating was generated following receipt of a record of VA 
hospitalization from October 31 through December 8, 1988.  
See 38 C.F.R. § 3.154.  Upon admission, the appellant 
underwent mental status screening.  He was noted to have good 
personal hygiene, and he was spontaneous, cooperative, 
coherent, relevant and logical.  He was oriented to time, 
place and person.  He was noted to be able to perform 
calculations well, although he had some impairment of 
immediate memory.  There were no suicidal or homicidal ideas 
at the time of his admission, and no delusions or ideas of 
reference were noted, although he was noted to be depressed.  
The appellant was then treated for a major affective disorder 
(depression) and for prostatic hypertrophy.  Upon his 
admission, the appellant reported that he had placed himself 
on a diet and that although he lost about 20 pounds, he began 
to suffer multiple somatic complaints.  He was placed on 
Pamelor(r), but continued to report crying spells, agitation 
and anxiety.  His anti-depressant medication was increased in 
dosage with good resolution of his symptoms.  

In due course of the development of his claim, a March 1988 
VA medical record was received reflecting that the appellant 
was feeling generally sad and fearful.  It was noted that the 
appellant had psychosocial and cognitive deficits, and that 
he was ongoing with a program of functional activities.  It 
was noted that the appellant and his wife were regularly 
attending an outpatient clinic program, and they were 
"highly motivated" to continue dealing with the 
difficulties they had encountered as a couple.  The appellant 
was noted to be alert, and oriented as to time, place and 
person.  The examiner commented that the appellant had a good 
personal image.    The appellant was able to understand 
instructions and to finish tasks with minimal supervision.  
The examiner noted that the appellant was able to ask for 
help, cooperate with supervisors and with his peers.  He 
worked independently, had a good attention span and a 
tolerance for work.  He was also noted to work with care and 
neatness.  

In a January 1990 treatment note, the appellant was reported 
to be doing well in an outpatient treatment program.  In an 
April 1990 entry, he was alert, coherent and calm.  No 
delusions or hallucinations were noted and his mood was 
assessed as improved.  His sleep was described as adequate, 
and he was assessed as stable with his then currently 
prescribed medications.  In January 1991, the appellant 
reported to psychological care providers that he felt 
"destroyed."  Although he was noted to be alert and 
coherent, he was anxious and "over-concerned" about his 
physical condition.  However, he denied hearing voices, and 
his sleep and appetite were described as good.  His mood was 
"a bit" depressed. 

The appellant underwent a VA psychiatric examination in April 
1992.  It was noted that the appellant was continuing to live 
with his wife and an adult daughter.  He complained of being 
rigid and depressed.  He stated that he became nauseous when 
he became excited and that he cried with little cause.  He 
stated that while he liked to talk with people, he desired to 
be by himself.  He stated that he watched television, read 
the newspaper and assisted his wife.  He stated that he 
socialized very little because he was afraid to go out.  

Upon clinical examination, the veteran was noted to be well-
developed and well-nourished.  He was dressed appropriately 
and was clean.  He cooperated and expressed his thoughts 
freely, and was noted to like to talk.  There was no evidence 
of active hallucination, although he was very monotonous and 
grossly oriented.  His memory for remote events was fairly 
good, but he recalled recent events with some defects.  He 
was noted to be basically sad and chronically depressed, but 
no suicidal thoughts were detected.  His judgment was grossly 
preserved, his concentration was fair, and he was able to 
differentiate between right and wrong.  He was diagnosed to 
have a schizoaffective disorder.  His highest level of active 
functioning in the past year was said to be poor.  

Records of the appellant's continuing VA medical care from 
January 1992 to December 1995 were received.  Essentially, 
they reflect that the appellant continuously reported 
feelings of depression and disappointment with VA ratings and 
medical care.  However, they further reflect that the 
appellant was continuously described as being in clean 
hygienic condition, and that he was alert, coherent, 
relevant, well-oriented, and that he was not hallucinating, 
suicidal or homicidal. 

The appellant underwent a VA psychiatric examination in March 
1995.  He was noted to be retired, and under treatment by the 
VA Medical Center Mental Hygiene Clinic with group and 
individual therapy.  He complained of being the victim of 
injustice.  He reported that he was married and the father of 
three adult children.  He stated that he still lived with his 
wife and a daughter.  He stated that he felt fairly good, and 
that he slept well.  He reported that he periodically was 
prone to being depressed when he thought about the past.  He 
stated that he related well to everyone and said that he 
communicated well.  

Upon clinical examination, the veteran was noted to be well-
developed and well-nourished.  The examiner opined that the 
appellant appeared to be younger than his stated age, and 
that he was clean, shaved, and appropriately dressed.  The 
appellant expressed himself freely and his conversation was 
relevant, coherent, and there were noted no overt thought 
disorders.  

The examiner noted that the appellant had a persecutory 
ideation that might turn delusional at times, but that it was 
not present during the examination.  The appellant was noted 
to have a tendency to cry when talking about the past, but he 
was not considered deeply distressed, and there was no 
suicidal rumination found.  He was oriented as to time, 
place, and person but had lapses in recent memory, although 
his remote memory was very well preserved.  He was diagnosed 
to have paranoid-type schizophrenia with depressive features.  
His global assessment of functioning (GAF) score was 60.  

The appellant underwent a VA psychiatric re-examination in 
February 1998.  He reported that he was then living with his 
wife.  The examiner reported that the appellant was 
circumstantial in speech, and he discussed service-related 
events.  He did not respond to questions without providing 
extensive detail.  The examiner noted that the appellant 
continued to have recurrent episodes of marked depression, 
and that he was cryful, unable to control himself, and that 
he reported anxiety and suicidal thoughts.  He stated that 
the last time he thought of suicide was when his teeth were 
extracted six months previously, and he since had to exercise 
caution while eating.  The appellant also reported being 
fearful of going outside of his home, based upon his 
knowledge of how the elderly were victimized.  

Upon clinical examination, the veteran was noted to be well-
developed and well nourished.  He was adequately dressed and 
groomed.  He displayed some referential and persecutory 
thoughts but he was not then actively delusional, 
hallucinating, suicidal or homicidal.  He began to cry during 
the interview when he discussed some of his life experiences.  
He reported that his level of activity was variable, and that 
when he felt depressed he became isolated.  He was oriented 
in person and in place and had some difficulty with time.  
The latter was opined to be attributable to the appellant's 
advanced age.  His judgment was noted to be fair but his 
insight was assessed as poor.  He was diagnosed to have a 
schizophrenic disorder, residual type with recurrent 
depression and psychosocial stressors involving organic 
mental changes secondary to his advanced age.  His GAF score 
was 50.                

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has stated that the symptoms 
of his service-connected disability have increased. The Board 
thus concludes that the appellant has presented a well-
grounded claim for an increased rating for his service-
connected disorder.

As noted above, the appellant's claim arose upon receipt of a 
VA hospitalization report indicating release from the 
hospital on December 8, 1988.  

During the pendency of the appellant's claim, by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, as set forth in 38 C.F.R. §§ 4.125-
4.132. See 61 Fed. Reg. 52695-52702 (1996). Where the law or 
regulations governing a claim change while the claim is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary. See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991). 

Having reviewed both the pre- and post- November 7, 1996 
rating criteria to determine the proper evaluation for the 
appellant's disability, the Board finds that the appellant's 
symptoms warrant the continued assignment of a 50 percent 
rating and the claim will therefore be denied.  

The Board will first discuss the applicability of the 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411, 
previously in effect through November 6, 1996.  

Under these criteria, a 50 percent disability evaluation for 
a psychiatric disorder was warranted for situations in which 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
disability evaluation was warranted for situations where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. 

A longitudinal review of the severity of the appellant's 
disorder fails to reveal a persistent inability to establish 
and maintain effective or favorable relationships with 
people.  The Board notes in this regard that the appellant 
has consistently reported living with his wife and an adult 
daughter.  The claims folder for the period in question also 
contains correspondence indicating that the appellant is 
regularly in contact with, and enjoys the support of his 
other children.  The March 1988 VA medical treatment record 
reflects that the appellant was anything but unable to 
maintain a favorable relationship, as he was then assessed as 
highly motivated to improve his marital relationship.  The 
appellant's continued ability to relate to others is 
demonstrated throughout the subsequently generated evidence.  
In particular, in April 1992, the appellant reported that 
although he liked to be by himself, he nonetheless enjoyed 
talking with others.  The appellant was noted to be 
continuing to live with his wife as late as February 1998.  
Although not in reliance upon the ultimate disposition of 
this appeal, to the extent that he reported isolation, he did 
so as associated with a fear of how the elderly were 
victimized.  As to his employment, the claims folder does not 
reflect evidence that the appellant retired from work because 
of his psychiatric disorder, but because of his age.

In sum, application of the pre-November 1996 regulatory 
criteria to the evidence of record does not warrant the 
conclusion that a rating greater than 50 percent is warranted 
in this case.   

With regard to the post-November 1996 rating criteria, the 
current rating of the appellant's psychiatric disorder 
contemplates a disability picture characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  

In order for a 70 percent rating to be assigned, the 
disability picture would need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or the inability to establish 
and maintain effective relationships. Id.

As has previously been discussed, the evidence of record 
amply demonstrates that the appellant has continuously 
maintained a living relationship with his wife and children.  
In this regard, although there has obviously been a 
noticeable impact upon his familial relationships due to his 
psychiatric disorder, the evidence indicates that the effect 
is that of a difficulty, and not an inability to establish 
and maintain effective relationships.  Although the appellant 
recently reported having periodic suicidal ideation, this has 
not been shown to be a continuous rumination, or of such 
persistence that it results in a deficiency in "most areas" 
of his daily living, as is contemplated by the Diagnostic 
Criteria.  

The February 1998 VA examination revealed in this regard that 
the appellant last contemplated suicide six months 
previously.  The balance of the factors warranting the 
assignment of a 70 percent rating are similarly not present.  
There has been no showing of obsessional rituals.  The 
evidence does not show that the appellant is in a continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  In this 
respect, the Board notes that the appellant has not been 
described throughout the course of the pendency of this 
appeal as being neglectful of his personal appearance and 
hygiene and no evidence of spatial disorientation has been 
noted.    

As to both rating criteria, the Board has considered the 
appellant's January 1991 report that he felt "destroyed."  
However, the Board notes that the clinical evidence indicates 
that the appellant was then alert and coherent although he 
was anxious and "over-concerned" about his physical 
condition and these symptoms were not attributable to his 
schizo-affective disorder.  In particular, the clinician 
recorded that the appellant denied hearing voices, and his 
sleep and appetite were described as good.  His mood was "a 
bit" depressed. 

With consideration of only the factors as enumerated in the 
rating criteria discussed above, the Board finds that the 
preponderance of the evidence is clearly against the claim of 
entitlement to an increased rating and the claim is therefore 
denied.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 
 
Based on a review of the current evidence of record, the 
Board finds that the issue of extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) has not been raised by the 
record.  The appellant's predominant symptoms of depression, 
(i.e., crying without cause and anxiety), have not been shown 
to have produced such an exceptional case that would warrant 
consideration under 38 C.F.R. § 3.321(b)(1).  






There has not been shown factors such as "marked interference 
with employment or frequent periods of hospitalizations [due 
exclusively to service-connected disability] as to render 
impractical the application of regular rating standards."  
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); (quoting 38 
C.F.R. § 3.321(b)(1)).  The test is a stringent one for, as 
the Court has held, "it is necessary that the record reflect 
some factor which takes the claimant outside the norm of such 
veteran.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough."  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).


ORDER

An increased rating for schizophrenia, schizo-affective type, 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

By letter dated in September 1990, the appellant claimed that 
during a period of VA hospitalization from October to 
December 1988, he fell on a wet floor.  The appellant stated 
that he hit a metal door frame.  He reported that later on 
that day, he had a headache and he was given analgesics.  
When he was released from the hospital in December, he still 
had headaches.  

Periodic radiographic examinations have revealed no fracture, 
calcifications, or other residuals of trauma to the skull.  

The Board notes that in a February 1992 letter, C.A. A-G., 
M.D., Acting Chief of the psychiatry service at the VA 
Medical Center, reported that his office had examined the 
appellant's medical record and concluded that the appellant 
had fallen as he reported.  However, he concluded that there 
was no written incident report describing the fall, and that 
his conclusion as to the occurrence had been determined by an 
examination of correspondence and medical records which were 
in turn based upon the appellant's account.  However, 
subsequent to Dr. A.-G.'s report, in June 1994, a December 6, 
1988 chronological record of VA medical care was received.  
It reflects that the appellant then reported that he had 
slipped and fallen 4 days earlier, striking his head.  He 
then reported no loss of consciousness, and there was no 
evidence of trauma noted.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

The Board notes that the RO has denied the appellant's claim 
on the basis that there was no residual head disability 
sustained as a result of the fall.  However, the appellant 
has reported that since the fall, (its factual occurrence as 
conceded by the RO), he has experienced constant headaches.

As a medically untrained layperson, the appellant is plainly 
competent to report symptoms, including headaches.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-222 (1993).  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was held in part that a veteran's claim 
for service connection of a disability may be well grounded 
where the veteran proffered competent lay testimony of a 
continuity of symptoms from the time of service.  Savage, 10 
Vet. App. at 495.  It is now well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995);  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Given this background, the appellant's report of continuous 
headaches resulting from a fall in the VA Medical Center 
serves to well ground his claim.  The appellant has not 
undergone a comprehensive neurological examination.  To the 
extent that medical inquiry has been undertaken, although 
there has not been shown by radiographic evidence resulting 
skull trauma, the Board is unable to find based upon the 
current medical evidence of record that the appellant's 
headaches were not the result of the fall he sustained.  

Accordingly, the appellant's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
head trauma is REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, or 
non-VA, medical treatment for the 
disorder at issue which is not evidenced 
by the record.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports. 


2.  The appellant should be afforded a VA 
neurological examination to ascertain if 
there are any residuals of head trauma 
reported to have been sustained as a 
result of the December 1988 fall.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examine prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotate din this regard.  
Any diagnostic and clinical testing 
necessary to respond to the inquiries 
must be accomplished.  The examiner may 
respond to the inquiries in terms of the 
likelihood of the response; (i.e., more 
or less likely than not or equally 
likely), and should provide the bases for 
his or her opinion.  The examiner is 
requested to respond to the following 
inquiries:

a.  What is the current diagnosis of the 
appellant's reported headache disorder?

b.  May an etiology of the disorder be 
identified, and if so, what is that 
etiology?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examination report contains 
insufficient information to address the 
inquiry as to the clinical identity of 
the appellant's claimed disorder, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  





3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination and 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, 
including consideration of the provisions 
of the revised 38 C.F.R. § 3.358(c), and 
the holdings of Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom., Brown v. Gardner, 
115 S. Ct. 552 (1994).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives.  It has been held that compliance by the  RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In short, failing 
compliance with the remand directives, another remand will 
likely result. 


The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

